Céase/72R0covOARAZSNGSR Ooccunean2as1 AréeldlD2282220 Raégeeliobi1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Karen Marron,
Case No. 7:20-cv-2028
Plaintiff,
— against— ORDER OF DISMISSAL WITH
PREJUDICE BETWEEN
PLAINTIFF AND DEFENDANT
Capital One Bank (USA), National EXPERIAN INFORMATION
Association and Experian Information SOLUTIONS, INC.
Solutions, Inc.,
Defendant(s).

 

 

Plaintiff Karen Marron, by counsel, and Defendant Experian Information Solutions, Inc.,
by counsel, having filed their Stipulation Of Dismissal With Prejudice Between Plaintiff And
Defendant Experian Information Solutions, Inc., AND THE COURT, having been duly advised,
NOW FINDS that the same should be granted.

IT IS, THEREFORE, ORDERED that all claims of Plaintiff Karen Marron against
Defendant Experian Information Solutions, Inc. are dismissed, with prejudice. Plaintiff Karen
Marron and Defendant Experian Information Solutions, Inc. shall each bear their own costs and

attorneys’ fees.

Dated: October 26, 2020 SO ORDERED:
White Plains, NY
LE

UNITED STATES DISTRICT JUDGE

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 19/26/2020

 
